Per Curiam.'
This cause having heretofore been submitted to the Court upon the transcript of the record of *559the decree herein, and briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is error in the said decree; it is,. therefore, considered, ordered and adjudged by the Court that the said decree of the Circuit Court be, and the same is hereby reversed in so far as it adjudges an attorney fee in the sum of $154.81, in favor of the complainant; and. the remainder of the decree is hereby affirmed.
All concur.